       Case 2:21-cv-00647-KRS-SMV Document 1 Filed 07/15/21 Page 1 of 14




                           IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO
                                   LAS CRUCES DIVISION

HILDA ENRIQUEZ, individually and on
behalf of all others similarly situated,
                                                       No. 21-647
         Plaintiff,

                      v.

GUIDANCE CENTER OF LEA COUNTY,
INC.,

        Defendant.

              ORIGINAL CLASS AND COLLECTIVE ACTION COMPLAINT

        Hilda Enriquez (“Plaintiff”) files this Original Class and Collective Action Complaint

  (“Complaint”) against Guidance Center of Lea County, Inc. (“Defendant”), and in support states

  the following:

        Nature of this Lawsuit

        1.      Defendant is a corporation that provides case management services for individuals

 enrolled in government sponsored health insurance plans (“Members”).

        2.      Defendant employed Plaintiff to perform the case management services it contracts

 to provide to its customers.

        3.      Defendant employed Plaintiff and other individuals in non-managerial positions in

 New Mexico to perform case management functions under various job titles containing the term

 “case worker,” “care manager,” and “care coordinator” (collectively, “Care Management

 Employees” or “CMEs”).

        4.      Defendant paid some or all CMEs a salary.

        5.      Defendant’s CMEs regularly worked over 40 hours per week.



                                                1
      Case 2:21-cv-00647-KRS-SMV Document 1 Filed 07/15/21 Page 2 of 14




       6.      Defendant classified CMEs as exempt from state and federal overtime laws and did

not pay them overtime when they worked over 40 hours in an individual workweek.

       7.      Defendant’s CMEs primarily performed non-exempt work, including collecting

information to document Members’ medical circumstances (data collection); inputting that

information into Defendant’s computer system (data entry); following established guidelines to

maximize utilization of plan resources through the application of predetermined criteria (utilization

review); coordinating care by performing ministerial tasks such as arranging appointments and

referrals and obtaining necessary authorizations from individuals (care coordination); supplying

health plan participants with additional information and resources to allow them to educate

themselves about their health plans (education); and other similar work (collectively, “Care

Management Work”).

       8.      Plaintiff brings this action on behalf of themselves and other similarly situated

CMEs who, due to Defendant’s misclassification scheme, were not paid all earned overtime pay

for time they worked in excess of forty (40) hours in one or more individual work weeks in

violation of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et seq.

       9.      Plaintiff also brings class action claims under New Mexico state law under the New

Mexico Minimum Wage Act (“NMMWA”), N.M. Stat. Ann. § 50-4-19, et seq.

       10.     Plaintiff brings their NMMWA claims pursuant to Fed. R. Civ. P. 23(b)(3) and

23(c)(4) for Defendant’s failure to pay her and other CMEs for all earned overtime pay.

       11.     Defendant began classifying CMEs as exempt from the NMMWA’s overtime

protections more than three years prior to the filing of this Complaint.

       12.     Defendant continues to classify some or all CMEs as exempt from the NMMWA’s

overtime protections as of the date of filing this Complaint.



                                                 2
       Case 2:21-cv-00647-KRS-SMV Document 1 Filed 07/15/21 Page 3 of 14




        13.     Because Defendant violated the NMMWA as part of a continued course of conduct,

this action should encompass all violations that occurred as part of Defendant’s continued course

of conduct without regard to the date on which they occurred pursuant to NMMWA § 50–4–32.

        The Parties

        14.     Plaintiff worked for Defendant as a CCE in this Judicial District from

approximately June 3, 2019 to July 24, 2021.

        15.     Defendant is a New Mexico corporation.

        16.     Defendant has its principal place of business in this District.

        Jurisdiction and Venue

        17.     This Court has subject matter jurisdiction under 28 U.S.C. § 1331 because

Plaintiff’s FLSA claim arises under federal law. See 29 U.S.C. § 216(b).

        18.     This Court has supplemental jurisdiction over Plaintiff’s NMMWA claim under 28

U.S.C § 1367(a) because it arises out of the same facts as Plaintiff’s FLSA claims.

        19.     Venue is proper in this District under 28 U.S.C. § 1391 because the events forming

the basis of the suit occurred in this District.

        Factual Allegations

        20.     Plaintiff worked as a Care Coordination Employee for Defendant.

        21.     During her employment, Plaintiff primarily performed Care Management Work.

        22.     The minimum qualifications set by Defendant to work as a Care Coordination

Employee did not require a clinical license of any kind.

        23.     The minimum qualifications set by Defendant to work as a Care Coordination

Employee did not require licensure from a state licensing board as a Licensed Practical Nurse,

Registered Nurse, Social Worker, Psychologist, Medical Doctor, or Counselor.



                                                   3
      Case 2:21-cv-00647-KRS-SMV Document 1 Filed 07/15/21 Page 4 of 14




       24.     The minimum qualifications set by Defendant to work as a Care Coordination

Employee did not require a bachelor’s degree in any field.

       25.     The minimum qualifications set by Defendant to work as a Care Coordination

Employee did not require master’s degree or any other type of advanced degree from a college or

university.

       26.     During her employment with Defendant, Plaintiff did not possess a clinical license

of any kind.

       27.     During her employment with Defendant, Plaintiff held a bachelor’s degree.

       28.     During her employment with Defendant, Plaintiff did not hold a master’s degree or

advanced degree in any field.

       29.     Plaintiff’s job duties were routine and rote and did not include the exercise of

discretion and independent judgment with respect to matters of significance.

       30.     During her employment with Defendant, Plaintiff’s job duties did not include

providing traditional nursing care in a clinical setting.

       31.     During her employment with Defendant, Plaintiff’s job duties did not include

providing direct care to treat medical or psychological issues.

       32.     During her employment with Defendant, Plaintiff’s job duties did not include

exercising clinical judgment to treat or diagnose either medical or psychological issues.

       33.     During Plaintiff’s employment with Defendant, Plaintiff’s job duties did not

include managing any of Defendant’s business departments or any subdivisions of such

departments.

       34.     During Plaintiff’s employment, Plaintiff did not direct the work of two or more full-

time employees in any week during Plaintiff’s employment.



                                                   4
      Case 2:21-cv-00647-KRS-SMV Document 1 Filed 07/15/21 Page 5 of 14




        35.     During Plaintiff’s employment, Plaintiff never hired, fire, promoted or otherwise

change the status of another employee.

        36.     During Plaintiff’s employment, Plaintiff did not have the authority to hire, fire,

promote or discipline another employee.

        37.     During Plaintiff’s employment, Plaintiff never provided Defendant with a written

recommendation to hire, fire, promote or discipline any individual that resulted in that individual

actually getting hired, fired, promoted or disciplined by Defendant.

        38.     During Plaintiff’s employment, Plaintiff never spoke with management of

Plaintiff’s customers to advise Defendant’s customers how to more efficiently run their business.

        39.     During Plaintiff’s employment, Plaintiff never spoke with management of

Defendant’s customers for the purpose of giving them advice regarding the improvement of any

aspect of Defendant’s customer’s business operations.

        40.     During Plaintiff’s employment, Plaintiff never submitted a written proposal to

management of Defendant for the purpose of providing Defendant advice regarding how to more

efficiently run its business.

        41.     During Plaintiff’s employment, was never required to submit any written materials

to Defendant for the purpose of providing Defendant with advice regarding how to more efficiently

run its business.

        42.     Defendant required Plaintiff to work over 40 hours in one or more individual

workweeks in the last three (3) years.

        43.     During her employment with Defendant, Plaintiff worked over 40 hours in one or

more individual workweeks in the last three (3) years.

        44.     Defendant classified Plaintiff as exempt from the overtime provisions of the FLSA.



                                                5
         Case 2:21-cv-00647-KRS-SMV Document 1 Filed 07/15/21 Page 6 of 14




         45.   Defendant classified Plaintiff as exempt from the overtime provisions of the

NMMWA.

         46.   Because Plaintiff performed non-exempt work, Defendant should have classified

her as non-exempt.

         47.   Defendant paid Plaintiff a salary.

         48.   When Plaintiff worked over 40 hours in individual workweeks, Defendant did not

pay Plaintiff overtime at one-and-one-half times her regular rate of pay for hours worked over 40

hours.

         49.   At all material times, Defendant acted, directly or indirectly, in the interest of an

employer or joint employer with respect to Plaintiff and the Class Members.

         50.   At all times hereinafter mentioned, Defendant has been an employer or joint

employer within the meaning of Section 3(d) of the FLSA, 29 U.S.C. § 203(d) and the NMMWA,

in N.M. Stat. Ann. § 50-4-21(b).

         51.   At all times hereinafter mentioned, Defendant has been an enterprise within the

meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

         52.   At all times hereinafter mentioned, Defendant had been an enterprise engaged in

commerce or in the production of goods for commerce within the meaning of Section 3(s)(1) of

the FLSA, 29 U.S.C. § 203(s)(1), in that said enterprise has had employees engaged in commerce

or in the production of goods for commerce, or employees handling, selling, or otherwise working

on goods or materials that have been moved in or produced for commerce by any person and in

that said enterprise has had and has an annual gross volume of sales made or business done of not

less than $500,000 (exclusive of excise taxes at the retail level which are separately stated).




                                                 6
      Case 2:21-cv-00647-KRS-SMV Document 1 Filed 07/15/21 Page 7 of 14




Specifically, Plaintiff and the Class Members handled materials, including computer and other

equipment, to perform their duties.

       53.     At all times hereinafter mentioned, Plaintiff and Class Members were individual

employees who were engaged in commerce or in the production of goods for commerce as required

by 29 U.S.C. § 203(e)(1).

       54.     Of Defendant’s employees who performed the same primary job duties as Plaintiff

in the last three years, Defendant classified some or all as exempt from the overtime provisions of

the FLSA and paid them a salary.

       55.     Of Defendant’s employees classified as exempt and who performed the same

primary duties as Plaintiff in the last three years, some or all worked over 40 hours in one or more

individual workweeks.

       56.     Defendant maintained one or more common job descriptions for the CMEs.

       Continuing Course of Conduct Allegations

       57.     In 2009, the New Mexico 49th Legislature unanimously passed—and the governor

signed—House Bill 489. House Bill 489 became effective June 19, 2009. With House Bill 489’s

passage, the statute of limitations for wage claims, including unpaid overtime claims under the

NM Wage Act, was extended from one year to three years. NMSA 1978 § 37-1-5. Also, effective

June 19, 2009, the statute of limitations under the NM Wage Act is tolled when the violation is

part of a “continuing course of conduct.” Id. § 50-4-32.

       58.     Defendant has been in operation in New Mexico since 1971.

       59.     Defendant has employed one or more CMEs since at least June 19, 2009.

       60.     Continuing after June 19, 2009 until at least July 15, 2018, Defendant paid one or

more of its CMEs on a salary basis.



                                                 7
      Case 2:21-cv-00647-KRS-SMV Document 1 Filed 07/15/21 Page 8 of 14




       61.     Continuing after June 19, 2009 until at least July 15, 2018, Defendant has denied

overtime pay to at least one CCE paid on a salary basis who worked over 40 hours per workweek.

       Collective Action Allegations

       62.     Plaintiff brings her FLSA claim as a collective action.

       63.     Plaintiff’s consent form to participate in this collective action is being filed

simultaneously with the Court.

       64.     The collective action is defined as follows:

       All individuals employed by Defendant as CMEs in New Mexico in the last three
       years who were paid a salary and were classified as exempt from overtime
       (“Collective Action Members”).

       65.     Plaintiff is similarly situated to potential Collective Action Members because they

were paid the same way and performed the same primary job duties.

       66.     In the last three years, Defendant employed individuals who performed the same

primary job duties as Plaintiff.

       67.     Of Defendant’s employees who performed the same primary job duties as Plaintiff

in the last three years, Defendant classified some or all as exempt from the overtime provisions of

the FLSA and paid them a salary.

       68.     Of employees Defendant classified as exempt and who performed the same primary

job duties as Plaintiff in the last three years, some or all worked over 40 hours in individual

workweeks.

       69.     Defendant maintained one or more common job descriptions for CMEs.

       70.     Defendant has the names and addresses for potential Collective Action Members in

its payroll or personnel records.




                                                8
        Case 2:21-cv-00647-KRS-SMV Document 1 Filed 07/15/21 Page 9 of 14




        71.    Defendant has email addresses for potential Collective Action Members in its

payroll or personnel records.

        72.    Defendant has phone numbers for potential Collective Action Members in its

payroll or personnel records.

        73.    Defendant is aware or should have been aware that the FLSA required it to pay

potential Collective Action Members overtime because they primarily performed non-exempt

work.

        Class Action Allegations

        74.    Plaintiff brings her NMMWA claims as a class action under Rule 23(b)(3) of the

Federal Rules of Civil Procedure.

        75.    The class is defined as follows:

        All individuals employed by Defendant as CMEs in New Mexico since June 19,
        2009 who were classified as exempt and paid on a salary basis (“the Class”).

        76.    The Class has more than 40 members.

        77.    As a result, the Class is so numerous that joinder of all members is not practical.

        78.    There are questions of law or fact common to the Class, including: (1) whether

members of the Class primarily performed non-exempt work; (2) whether Defendant violated the

NMMWA by refusing to pay members of the Class overtime pay; and (3) the proper measure of

damages if Defendant misclassified members of the Class as exempt from the overtime provisions

of the NMMWA.

        79.    Plaintiff’s overtime claims are typical of those of the Class because they arise out

of Defendant’s uniform compensation practices.

        80.    Defendant’s defenses to Plaintiff’s claims are typical of its defenses to those of the

Class because they are grounded in the same compensation practices.

                                                  9
        Case 2:21-cv-00647-KRS-SMV Document 1 Filed 07/15/21 Page 10 of 14




         81.   Plaintiff can fairly and adequately protect the interests of the Class because she is

asserting the same claims as the Class.

         82.   Plaintiff can fairly and adequately protect the interests of the Class because she has

no interests adverse to the Class.

         83.   Plaintiff can fairly and adequately protect the interests of the Class because she has

retained counsel experienced in class action employment litigation.

         84.   The common questions of law and fact in this lawsuit predominate over the

variations which may exist between members of the Class, if any.

         85.   Plaintiff and the members of the Class on the one hand, and Defendant on the other,

have a commonality of interest in the subject matter of this lawsuit and remedy sought, namely

back wages, interest, penalties, attorneys’ fees, and costs.

         86.   If individual actions were required to be brought by each member of the Class

injured or affected, it would necessarily result in a multiplicity of lawsuits, creating a hardship to

the individuals and to the Court, as well as to Defendant.

         87.   Accordingly, a class action is an appropriate method for the fair and efficient

adjudication of this lawsuit and distribution of the common fund to which the Class is entitled.

         88.   The books and records of Defendant are material to the Class’s claims because they

disclose the hours worked by each member of the Class and the rate of pay for that work.

         89.   Because Defendant began classifying CMEs as exempt prior to July 15, 2018, the

class action claims should encompass all violations that occurred as part of Defendant’s continued

course of conduct without regard to the date on which they occurred pursuant to NMMWA § 50–

4–32.

                                             COUNT I



                                                 10
      Case 2:21-cv-00647-KRS-SMV Document 1 Filed 07/15/21 Page 11 of 14




                          Violation of the Fair Labor Standards Act
                                      (Collective Action)

       90.     Plaintiff incorporates here the previous allegations of this Complaint.

       91.     This count arises from Defendant’s violation of the FLSA by failing to pay overtime

wages to Plaintiff and Collective Action Members when they worked over 40 hours in individual

workweeks.

       92.     Plaintiff was not exempt from the overtime provisions of the FLSA.

       93.     The Collective Action Members were not exempt from the overtime provisions of

the FLSA.

       94.     Plaintiff was directed by Defendant to work, and did work, over 40 hours in one or

more individual workweeks.

       95.     Other Collective Action Members were directed by Defendant to work, and did

work, over 40 hours in one or more individual workweeks.

       96.     Defendant paid Plaintiff a salary.

       97.     Defendant paid other Collective Action Members a salary.

       98.     Defendant violated the FLSA by failing to pay overtime to Plaintiff at one-and-one-

half times her regular rate of pay when she worked over 40 hours in one or more individual

workweeks.

       99.     Defendant violated the FLSA by failing to pay overtime to other Collective Action

Members at one-and-one-half times their regular rates of pay when they worked over 40 hours in

one or more individual workweeks.

       100.    Defendant’s violations of the FLSA were willful because they received complaints

from CMEs that alerted Defendant that they were paying one or more of those employees

incorrectly.

                                                11
     Case 2:21-cv-00647-KRS-SMV Document 1 Filed 07/15/21 Page 12 of 14




       101.   Alternatively, Defendant’s violations were willful because they classified other

employees who performed many of the same primary job duties as CMEs as non-exempt from the

FLSA’s overtime requirements.

       WHEREFORE, Plaintiff, individually and on behalf the Collective Action Members, seek

a judgment against Defendant as follows:

       A.     All unpaid overtime wages due to Plaintiff and the Collective Action Members;

       B.     Liquidated damages equal to the unpaid overtime compensation due;

       C.     Reasonable attorneys’ fees and costs incurred in filing and prosecuting this lawsuit;

       and

       D.     Such other relief as this Court deems appropriate.

                                               COUNT II
                           Violation of the New Mexico Minimum Wage Act
                                             (Class Action)

       102.   Plaintiff incorporates here the previous allegations of this Complaint.

       103.   This count arises from Defendant’s violation of the NMMWA for its failure to pay

Plaintiff and the Class overtime pay when they worked over 40 hours in individual workweeks.

       104.   Defendant classified Plaintiff as exempt from the overtime provisions of the

NMMWA.

       105.   Defendant classified the Class as exempt from the overtime provisions of the

NMMWA.

       106.   Plaintiff was not exempt from the overtime provisions of the NMMWA.

       107.   The Class was not exempt from the overtime provisions of the NMMWA.

       108.   Plaintiff was regularly directed to work by Defendant, and did work, over 40 hours

in individual workweeks.



                                               12
     Case 2:21-cv-00647-KRS-SMV Document 1 Filed 07/15/21 Page 13 of 14




       109.   The Class was regularly directed to work by Defendant, and did work, over 40

hours in individual workweeks.

       110.   Defendant violated the NMMWA by failing to pay Plaintiff and the Class overtime

at one and one-half times their regular rates of pay when they worked over 40 hours in individual

workweeks.

       111.   Defendant violated the NMMWA as part of a continuing course of conduct as

defined by the NMMWA in N.M. Stat. Ann. in § 50-4-19.

       WHEREFORE, Plaintiff, on behalf of herself and the Class, seek a judgment against

Defendant as follows:

       A.     All unpaid overtime wages due to Plaintiff and the Class;

       B.     For an Order certifying the NMMWA claims as a Class Action pursuant to Fed. R.

              Civ. P. 23;

       C.     For an Order awarding Plaintiff and the Class damages for all violations, regardless

              of the date on which they occurred, as a result of Defendant’s continued course of

              conduct pursuant to N.M. Stat. Ann. 50-4-32;

       D.     Treble damages equal to double the unpaid overtime compensation due;

       E.     Reasonable attorneys’ fees and costs incurred in filing and prosecuting this action;

              and

       F.     Such other relief as this Court deems appropriate.

       Jury Demand

       Plaintiffs demand a trial by jury.




                                               13
     Case 2:21-cv-00647-KRS-SMV Document 1 Filed 07/15/21 Page 14 of 14




                                                  Respectfully submitted,

                                                  s/Jack Siegel

                                                  TRAVIS M. HEDGPETH
                                                  Texas Bar No. 24074386
                                                  THE HEDGPETH LAW FIRM, PC
                                                  3050 Post Oak Blvd., Suite 510
                                                  Houston, Texas 77056
                                                  Telephone: (281) 572-0727
                                                  Facsimile: (281) 572-0728
                                                  travis@hedgpethlaw.com

                                                  JACK SIEGEL
                                                  Texas Bar No. 24070621
                                                  STACY W. THOMSEN
                                                  California Bar No. 274282
                                                  SIEGEL LAW GROUP PLLC
                                                  5706 E Mockingbird Lane, Suite 115
                                                  Dallas, Texas 75206
                                                  P: (214) 790-4454
                                                  stacy@siegellawgroup.biz
                                                  jack@siegellawgroup.biz


                                                  Attorneys for Plaintiff and others similarly
                                                  situated


                              CERTIFICATE OF SERVICE

        Service of this Complaint will be made upon Defendant along with a copy of the summons
to be issued by the clerk according to the federal rules of civil procedure.


                                           /s/ Jack Siegel
                                           Jack Siegel




                                             14
